Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 22 November 2021. The amendments to the claims have overcome the 35 USC 112(b) rejections, the art rejections over U.S. patents 9,328,288 and 9,175,420 and the 35 USC 102(a)(1) rejection over U.S. patent 8,617,422. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive. 
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “one or more or two or more” should be rewritten as “one or more” since the “or two or more” is redundant and unnecessary for defining M. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 2, 8-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,617,422.
	 This reference teaches a single crystal or polycrystalline scintillator material; radiation detectors, such as PET medical devices and devices for oil exploration; and a method of detecting gamma rays, X-rays, cosmic rays and particles having an energy of 1keV or greater using the scintillator material. The taught scintillator material has the formula T2xLu2-2x-2y-2zY2xGd2zSiO5 and a codopant which can be divalent copper where T can be at least one Ce, Pr, +2<0.2 and 0<Cu+2<0.04 to 0<Cu+2<0.03. While the reference does not teach that the codopant substitutes for part of rare earth of the rare earth oxyorthosilicate, this is well known in the art as discussed in applicants’ specification. Thus the reference suggests a codoped lutetium oxyorthosilicate or a lutetium yttrium oxyorthosilicate, where the oxyorthosilicates are codoped with copper and at least one Ce, Pr, Eu and Yb and having the formula T2xLu2-2x-2y-2qY2xSiO5:2qCu2+, where 0<2x<0.2, 2y is 0 to 2-2x, and q is selected from 0<q<0.1 if one wants to maximum the light output and 0<q<0.015-0.02, if one wants to minimize the decay time. These amounts of divalent copper corresponds to greater than 0 to less than 200,000 ppm, greater than 0 to less than 30,000 ppm and greater than 0 to less than 40,000 ppm, which respect to all cations. The amount of divalent copper overlaps that of claims 1, 10 and 29. The amount of the rare earth dopant falls overlaps the range and value of claims 1, 10 and 8.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the taught materials overlap that claimed, one of ordinary skill in the art would expect the taught scintillator materials to have a light yield range, an energy resolution range at 662 keV, a scintillator decay time range, and a photoluminescent decay time range 
	Applicants’ arguments have not overcome the rejection. The amendments to the claims did not overcome the rejection since the taught amounts of copper and cerium still overlap the claimed ranges. The arguments with respect to the teachings in column 5, lines 15-32 does not overcome the rejection since column 3, lines 35-42 and claims 1 and 14 teach a ratio of divalent codopant to trivalent dopant of about 1:1 will maximize light output and a divalent codopant to trivalent dopant ratio range of 4-5:1 will minimize decay time and claim 3, column 2, lines 38-39 and column 3, lines 36-37 teaches that one of the divalent codopants can be copper. Therefore, the reference does suggest the claimed scintillator composition. The fact that the reference does not have any specific example to a divalent copper containing rare earth doped lutetium oxyorthosilicate or a lutetium yttrium oxyorthosilicate does not overcome the rejection since a reference is good for all it teaches and not just the teachings of the examples. Applicants have not shown that the suggested scintillator of T2xLu2-2x-2y-2qY2xSiO5:2qCu2+, where 0<2x<0.2, 2y is 0 to 2-2x, and q is selected from 0<q<0.1 or 0<q<0.015-0.02 contains Ce+4 and/or does not have a light yield range, an energy resolution range at 662 keV, a scintillator decay time range, and a photoluminescent decay time range which overlaps the claimed ranges and an afterglow reduction which overlaps the claimed reduction percentage. The rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/7/21